Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                      Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Robert Keeler on May 4, 2022.

The application has been amended as follows: 
1. (Currently Amended) A system for capturing [[CO2]]CO2 from an atmosphere and treating water, the system comprising: (a) an enclosure having an interior comprising aquatic macrophytes; (b) a water inlet opening in the enclosure configured to allow contaminated water to enter the enclosure and contact the aquatic macrophytes; and (c) a solid sorbent configured to capture CO2 in air exterior to the enclosure and release the captured CO2 to the interior of the enclosure.
 23. (Currently Amended) A method of capturing CO2 from atmosphere and treating water, the method comprising: (a) introducing water comprising a contaminant into an enclosure having an interior containing an aquatic macrophyte such that the water comes into contact with the aquatic macrophyte, and wherein the aquatic macrophyte facilitates reduction of the level of the contaminant in the water; (b) capturing CO2 from air exterior to the enclosure with a solid sorbent; and (c) releasing captured CO2 into the interior of the enclosure, wherein the interior of the enclosure has a higher CO2 concentration than the air exterior to the enclosure.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed for the reasons previously provided by he examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
05/04/22